


EXHIBIT 10.20










T-MOBILE US, INC.
2013 OMNIBUS INCENTIVE PLAN
T-Mobile US, Inc., a Delaware corporation (the “Company”), sets forth herein the
terms of its 2013 Omnibus Incentive Plan (the “Plan”), as follows:
1.
PURPOSE

The Plan is intended to enhance the Company's and its Affiliates' (as defined
herein) ability to attract and retain highly qualified officers, non-employee
members of the Board, key employees, consultants and advisors, and to motivate
such officers, non-employee members of the Board, key employees, consultants and
advisors to serve the Company and its Affiliates and to expend maximum effort to
improve the business results and earnings of the Company, by providing to such
persons an opportunity to acquire or increase a direct proprietary interest in
the operations and future success of the Company. To this end, the Plan provides
for the grant of stock options, stock appreciation rights, restricted stock,
restricted stock units, unrestricted stock, other stock-based awards and cash
awards. Any of these awards may, but need not, be made as performance incentives
to reward attainment of performance goals in accordance with the terms hereof.
Stock options granted under the Plan may be non-qualified stock options or
incentive stock options, as provided herein.
2.
DEFINITIONS



For purposes of interpreting the Plan and related documents (including Award
Agreements), the following definitions shall apply:
2.1.    “Affiliate" means any company or other trade or business that
“controls,” is “controlled by” or is “under common control” with the Company
within the meaning of Rule 405 of Regulation C under the Securities Act,
including, without limitation, any Subsidiary.


2.2.     “Annual Incentive Award”means a cash-based Performance Award with a
performance period that is the Company's fiscal year or other 12-month
performance period as specified under the terms of the Award as approved by the
Committee.


2.3.     “Award” means a grant of an Option, Stock Appreciation Right,
Restricted Stock, Restricted Stock Unit, Other Stock-based Award or cash award
under the Plan.


2.4.     “Award Agreement” means a written agreement between the Company and a
Grantee, or notice from the Company or an Affiliate to a Grantee that evidences
and sets out the terms and conditions of an Award.


2.5.     “Board” means the Board of Directors of the Company.




--------------------------------------------------------------------------------








2.6.    “Change in Control” shall have the meaning set forth in Section 15.3.2.


2.7.     “Code” means the Internal Revenue Code of 1986, as now in effect or as
hereafter amended. References to the Code shall include the valid and binding
governmental regulations, court decisions and other regulatory and judicial
authority issued or rendered thereunder.


2.8.     “Committee” means one or more committees or subcommittees of the Board.
The Board will cause the Committee to satisfy the applicable requirements of any
stock exchange on which the Common Stock may then be listed. For purposes of
Awards to Covered Employees intended to constitute Performance Awards, to the
extent required by Code Section 162(m), Committee means all of the members of
the Committee who are “outside directors” within the meaning of Section 162(m)
of the Code. For purposes of Awards to Grantees who are subject to Section 16 of
the Exchange Act, Committee means all of the members of the Committee who are
“non-employee directors” within the meaning of Rule 16b-3 adopted under the
Exchange Act. All references in the Plan to the Board shall mean such Committee
or the Board.


2.9.     “Company” means T-Mobile US, Inc., a Delaware corporation, or any
successor corporation.


2.10.    “Common Stock” or “Stock” means a share of common stock of the Company,
par value $0.00001 per share.


2.11.     “Covered Employee” means a Grantee who is a “covered employee” within
the meaning of Section 162(m)(3) of the Code as qualified by Section 12.4
herein.


2.12.     “Disability” means total and permanent disability as defined in
Section 22(e)(3) of the Code. Notwithstanding the foregoing, for any Awards that
constitute nonqualified deferred compensation within the meaning of Section 409A
and provide for an accelerated payment in connection with any Disability,
Disability shall have the same meaning as defined under Section 409A.


2.13.     “Effective Date” means June 4, 2013, the date the Plan was approved by
the Company's stockholders.


2.14.     “Exchange Act” means the Securities Exchange Act of 1934, as now in
effect or as hereafter amended.


2.14.     “Fair Market Value”of a share of Common Stock as of a particular date
shall mean (i) if the Common Stock is listed on a national securities exchange,
the closing or last price of the Common Stock on the composite tape or other
comparable reporting system for the applicable date, or if the applicable date
is not a trading day, the trading day immediately preceding the applicable date,
or (ii) if the shares of Common Stock are not then listed on a national
securities exchange, the closing or last price of the Common Stock quoted by an
established quotation service for over-the-counter securities, or (iii) if the
shares of Common Stock are not then listed on a national securities exchange or
quoted by an established quotation service for over-the-counter securities, or
the value of




--------------------------------------------------------------------------------




such shares is not otherwise determinable, such value as determined by the Board
in good faith in its sole discretion.


2.16.     “Family Member” means a person who is a spouse, former spouse, child,
stepchild, grandchild, parent, stepparent, grandparent, niece, nephew,
mother-in-law, father-in-law, son-in-law, daughter-in-law, brother, sister,
brother-in-law, or sister-in-law, including adoptive relationships, of the
applicable individual, any person sharing the applicable individual's household
(other than a tenant or employee), a trust in which any one or more of these
persons have more than fifty percent of the beneficial interest, a foundation in
which any one or more of these persons (or the applicable individual) control
the management of assets, and any other entity in which one or more of these
persons (or the applicable individual) own more than fifty percent of the voting
interests


2.17.     “Grant Date” means, as determined by the Board, the latest to occur of
(i) the date as of which the Board approves an Award, (ii) the date on which the
recipient of an Award first becomes eligible to receive an Award under Section 6
hereof, or (iii) such other date as may be specified by the Board in the Award
Agreement.


2.18.     “Grantee” means a person who receives or holds an Award under the
Plan.


2.19.    “Incentive Stock Option” means an “incentive stock option” within the
meaning of Section 422 of the Code, or the corresponding provision of any
subsequently enacted tax statute, as amended from time to time.


2.20.     “Non-qualified Stock Option” means an Option that is not an Incentive
Stock Option.


2.21.     “Option” means an option to purchase one or more shares of Stock
pursuant to the Plan.


2.22.     “Option Price” means the exercise price for each share of Stock
subject to an Option.


2.23.     “Other Stock-based Awards” means Awards consisting of Stock units, or
other Awards, valued in whole or in part by reference to, or otherwise based on,
Common Stock.


2.24.     “Performance Award” means an Award made subject to the attainment of
performance goals (as described in Section 12) over a performance period of at
least one (1) year, and includes an Annual Incentive Award.


2.25.    “Plan” means this T-Mobile US, Inc. 2013 Omnibus Incentive Plan, as
amended from time to time.


2.26.     “Predecessor Plans”    means the MetroPCS Communications, Inc. 2004
Equity Incentive Compensation Plan and the MetroPCS Communications, Inc. 2010
Equity Incentive Compensation Plan.




--------------------------------------------------------------------------------






2.27.    “Purchase Price” means the purchase price for each share of Stock
pursuant to a grant of Restricted Stock.


2.28.    “Restricted Stock” means shares of Stock, awarded to a Grantee pursuant
to Section 10 hereof.


2.29.    “Restricted Stock Unit” means a bookkeeping entry representing the
equivalent of shares of Stock, awarded to a Grantee pursuant to Section 10
hereof.


2.30.    “SAR Exercise Price” means the per share exercise price of a SAR
granted to a Grantee under Section 9 hereof.


2.31.    “SEC” means the United States Securities and Exchange Commission.


2.32.    “Section 409A” means Section 409A of the Code.


2.33.    “Securities Act” means the Securities Act of 1933, as now in effect or
as hereafter amended.


2.34.    “Separation from Service” means a termination of Service by a Service
Provider, as determined by the Board, which determination shall be final,
binding and conclusive; provided if any Award governed by Section 409A is to be
distributed on a Separation from Service, then the definition of Separation from
Service for such purposes shall comply with the definition provided in
Section 409A.


2.35.    “Service” means service as a Service Provider to the Company or an
Affiliate. Unless otherwise stated in the applicable Award Agreement, a
Grantee's change in position or duties shall not result in interrupted or
terminated Service, so long as such Grantee continues to be a Service Provider
to the Company or an Affiliate.


2.36.    “Service Provider” means an employee, officer, non-employee member of
the Board, consultant or advisor of the Company or an Affiliate.


2.37.    “Stock Appreciation Right” or “SAR” means a right granted to a Grantee
under Section 9 hereof.


2.38.    “Subsidiary” means any “subsidiary corporation” of the Company within
the meaning of Section 424(f) of the Code.


2.39.    “Substitute Award” means any Award granted in assumption of or in
substitution for an award of a company or business acquired by the Company or a
Subsidiary or with which the Company or an Affiliate combines.


2.40.    “Ten Percent Stockholder” means an individual who owns more than ten
percent (10%) of the total combined voting power of all classes of outstanding
stock of the Company, its parent or any of its Subsidiaries. In determining
stock ownership, the attribution rules of Section 424(d) of the Code shall be
applied.






--------------------------------------------------------------------------------




2.41    “Termination Date” means the date that is ten (10) years after the
Effective Date, unless the Plan is earlier terminated by the Board under Section
5.2 hereof.


2.42.    “Transaction” shall have the meaning set forth in Section 15.2.


3. ADMINISTRATION OF THE PLAN
3.1    General. The Board shall have such powers and authorities related to the
administration of the Plan as are consistent with the Company's certificate of
incorporation and bylaws and applicable law. The Board shall have the power and
authority to delegate its responsibilities hereunder to the Committee, which
shall have full authority to act in accordance with its charter, and with
respect to the authority of the Board to act hereunder, all references to the
Board shall be deemed to include a reference to the Committee, to the extent
such power or responsibilities have been delegated. Except as specifically
provided in Section 14 or as otherwise may be required by applicable law,
regulatory requirement or the certificate of incorporation or the bylaws of the
Company, the Board shall have full power and authority to take all actions and
to make all determinations required or provided for under the Plan, any Award or
any Award Agreement, and shall have full power and authority to take all such
other actions and make all such other determinations not inconsistent with the
specific terms and provisions of the Plan that the Board deems to be necessary
or appropriate to the administration of the Plan. The Committee shall administer
the Plan; provided that, the Board shall retain the right to exercise the
authority of the Committee to the extent consistent with applicable law and the
applicable requirements of any securities exchange on which the Common Stock may
then be listed. The interpretation and construction by the Board of any
provision of the Plan, any Award or any Award Agreement shall be final, binding
and conclusive. Without limitation, the Board shall have full and final
authority, subject to the other terms and conditions of the Plan, to:


(i) designate Grantees;
(ii) determine the type or types of Awards to be made to a Grantee;
(iii) determine the number of shares of Stock to be subject to an Award;
(iv) establish the terms and conditions of each Award (including, but not
limited to, the Option Price of any Option, the nature and duration of any
restriction or condition (or provision for lapse thereof) relating to the
vesting, exercise, transfer, or forfeiture of an Award or the shares of Stock
subject thereto, and any terms or conditions that may be necessary to qualify
Options as Incentive Stock Options);
(v) prescribe the form of each Award Agreement; and
(vi) amend, modify, or supplement the terms of any outstanding Award including
the authority, in order to effectuate the purposes of the Plan, to modify Awards
to foreign nationals or individuals who are employed outside the United States
to recognize differences in local law, tax policy, or custom.
To the extent permitted by applicable law, the Board may delegate its authority
as identified herein to any individual or committee of individuals (who need not
be directors),




--------------------------------------------------------------------------------




including without limitation the authority to make Awards to Grantees who are
not subject to Section 16 of the Exchange Act or who are not Covered Employees.
To the extent that the Board delegates its authority to make Awards as provided
by this Section, all references in the Plan to the Board's authority to make
Awards and determinations with respect thereto shall be deemed to include the
Board's delegate. Any such delegate shall serve at the pleasure of, and may be
removed at any time by the Board.
3.2.    Restrictions; No Repricing.


Notwithstanding the foregoing, no amendment or modification may be made to an
outstanding Option or SAR that causes the Option or SAR to become subject to
Section 409A, without the Grantee's written prior approval. Notwithstanding any
provision herein to the contrary, the repricing of Options or SARs is prohibited
without prior approval of the Company's stockholders. For this purpose, a
“repricing” means any of the following (or any other action that has the same
effect as any of the following): (i) changing the terms of an Option or SAR to
lower its Option Price or SAR Exercise Price; (ii) any other action that is
treated as a “repricing” under generally accepted accounting principles; and
(iii) repurchasing for cash or canceling an Option or SAR at a time when its
Option Price or SAR Exercise Price is greater than the Fair Market Value of the
underlying shares in exchange for another Award, unless the cancellation and
exchange occurs in connection with a change in capitalization or similar change
under Section 15. A cancellation and exchange under clause (iii) would be
considered a “repricing” regardless of whether it is treated as a “repricing”
under generally accepted accounting principles and regardless of whether it is
voluntary on the part of the Grantee.


3.3.    Award Agreements; Clawbacks.


The grant of any Award may be contingent upon the Grantee executing the
appropriate Award Agreement. The Company may retain the right in an Award
Agreement to cause a forfeiture of the gain realized by a Grantee on account of
actions taken by the Grantee in violation or breach of or in conflict with any
employment agreement, non-competition agreement, any agreement prohibiting
solicitation of employees or clients of the Company or any Affiliate thereof or
any confidentiality obligation with respect to the Company or any Affiliate
thereof or otherwise in competition with the Company or any Affiliate thereof,
to the extent specified in such Award Agreement applicable to the Grantee.
Furthermore, the Company may annul an Award if the Grantee is terminated for
“cause” as defined in the applicable Award Agreement.
Awards shall be subject to the requirements of (i) Section 954 of the Dodd-Frank
Wall Street Reform and Consumer Protection Act (regarding recovery of
erroneously awarded compensation) and any implementing rules and regulations
thereunder, (ii) similar rules under the laws of any other jurisdiction, (iii)
any compensation recovery policies adopted by the Company to implement any such
requirements or (iv) any other compensation recovery policies as may be adopted
from time to time by the Company, all to the extent determined by the Committee
in its discretion to be applicable to a Grantee.




--------------------------------------------------------------------------------






3.4.    Deferral Arrangement.


The Board may permit or require the deferral of any Award payment into a
deferred compensation arrangement, subject to such rules and procedures as it
may establish and in accordance with Section 409A, which may include provisions
for the payment or crediting of interest or dividend equivalents, including
converting such credits into deferred Stock units.
3.5    No Liability.


No member of the Board or of the Committee shall be liable for any action or
determination made in good faith with respect to the Plan, any Award or Award
Agreement.
3.6.    Book Entry.


Notwithstanding any other provision of this Plan to the contrary, the Company
may elect to satisfy any requirement under this Plan for the delivery of stock
certificates through the use of book-entry.
4.    STOCK SUBJECT TO THE PLAN


4.1.    Authorized Number of Shares


Subject to adjustment under Section 15, the aggregate number of shares of Common
Stock that may be initially issued pursuant to the Plan is 63,275,000 shares. In
addition, Shares of Common Stock underlying any outstanding stock option or
other award granted under either of the Predecessor Plans that is canceled,
terminates, expires, or lapses for any reason without issuance of such shares
shall be available for the grant of new Awards under this Plan. No new awards
shall be granted under the Predecessor Plans following the Effective Date.
Shares issued under the Plan may consist in whole or in part of authorized but
unissued shares, treasury shares, or shares purchased on the open market or
otherwise, all as determined by the Company from time to time.
4.2    Share Counting


If any Award is canceled, terminates, expires, or lapses for any reason, any
shares of Common Stock subject to such Award shall not count against the
aggregate number of Shares available for grants under the Plan set forth in
Section 4.1 above. In addition, the following items shall not count against the
aggregate number of shares of Common Stock available for grants under the Plan
set forth in Section 4.1 above: (i) the payment in cash of dividends or dividend
equivalents under any outstanding Award; (ii) any Award that is settled in cash
rather than by issuance of Shares; or (iii) Substitute Awards. The full number
of shares of Common Stock with respect to which an Option or SAR is granted
shall count against the aggregate number of shares available for grant under the
Plan. Accordingly, if in accordance with the terms of the Plan, a Participant
pays the Option Price for an Option by either tendering previously owned shares
or having the Company withhold shares, then such shares surrendered to pay the
Option Price shall continue to count against the aggregate number of shares
available for grant under the Plan set forth in Section 4.1 above. In addition,
if in accordance with the terms of the Plan, a Participant satisfies any tax
withholding requirement with respect to any






--------------------------------------------------------------------------------




taxable event arising as a result of this Plan by either tendering previously
owned shares or having the Company withhold shares, then such shares surrendered
to satisfy such tax withholding requirements shall continue to count against the
aggregate number of shares available for grant under the Plan set forth in
Section 4.1 above.
4.3    Award Limits


4.3.1    Incentive Stock Options.


Subject to adjustment under Section 15, all 63,275,000 of such shares of Common
Stock available for issuance under the Plan shall be available for issuance
under Incentive Stock Options.
4.3.2    Individual Award Limits for Section 162(m) - Share-Based Awards.


Subject to adjustment under Section 15, the maximum number of each type of Award
(other than cash-based Performance Awards) intended to constitute
“performance-based compensation” under Code Section 162(m) granted to any
Grantee in any calendar shall not exceed the following: (i) Options and SARs:
5,000,000 shares; and (ii) all share-based Performance Awards (including
Restricted Stock, Restricted Stock Units and Other Stock-based Awards that are
Performance Awards): 2,000,000 shares.
4.3.3    Individual Award Limits for Section 162(m) - Cash-Based Awards.


The maximum amount of cash-based Performance Awards intended to constitute
“performance-based compensation” under Code Section 162(m) granted to any
Grantee in any calendar year shall not exceed the following: (i) Annual
Incentive Award: $10,000,000; and (ii) all other cash-based Performance Awards:
$10,000,000.
4.3.4    Limits on Awards to Non-Employee Directors.


No more than $400,000 may be granted in equity-based Awards under the Plan
during any one year to a Grantee who is a non-employee member of the Board
(based on the Fair Market Value of the shares of Common Stock underlying the
Award as of the applicable Grant Date in the case of Restricted Stock,
Restricted Stock Units or Other Stock-based Awards, and based on the applicable
grant date fair value for accounting purposes in the case of Options or SARs).
5.    EFFECTIVE DATE, DURATION AND AMENDMENTS


5.1.    Term.


The Plan shall be effective as of the Effective Date, provided that it has been
approved by the Company's stockholders. The Plan shall terminate automatically
on the ten (10) year anniversary of the Effective Date and may be terminated on
any earlier date as provided in Section 5.2.


5.2    Amendment and Termination of the Plan.
The Board may, at any time and from time to time, amend, suspend, or terminate
the Plan as to any Awards which have not been made. An amendment shall be
contingent on approval of the Company's stockholders to the extent stated by the
Board, required by applicable law or required by applicable stock exchange
listing requirements. Notwithstanding the foregoing, any amendment to Section
3.2 shall be contingent upon the approval of the Company's stockholders. No
Awards shall be made after the




--------------------------------------------------------------------------------




Termination Date. The applicable terms of the Plan, and any terms and conditions
applicable to Awards granted prior to the Termination Date shall survive the
termination of the Plan and continue to apply to such Awards. No amendment,
suspension, or termination of the Plan shall, without the consent of the
Grantee, materially impair rights or obligations under any Award theretofore
awarded.
6.    AWARD ELIGIBILITY AND LIMITATIONS


6.1.    Service Providers.


Subject to this Section, Awards may be made to any Service Provider, including
any Service Provider who is an officer, non-employee member of the Board,
consultant or advisor of the Company or of any Affiliate, as the Board shall
determine and designate from time to time in its discretion.
6.2.    Successive Awards.


An eligible person may receive more than one Award, subject to such restrictions
as are provided herein.
6.3.    Stand-Alone, Additional, Tandem, and Substitute Awards.


Awards may, in the discretion of the Board, be granted either alone or in
addition to, in tandem with, or in substitution or exchange for, any other Award
or any award granted under another plan of the Company, any Affiliate, or any
business entity to be acquired by the Company or an Affiliate, or any other
right of a Grantee to receive payment from the Company or any Affiliate. Such
additional, tandem, and substitute or exchange Awards may be granted at any
time. If an Award is granted in substitution or exchange for another Award, the
Board shall have the right to require the surrender of such other Award in
consideration for the grant of the new Award. Subject to Section 3.2, the Board
shall have the right, in its discretion, to make Awards in substitution or
exchange for any other award under another plan of the Company, any Affiliate,
or any business entity to be acquired by the Company or an Affiliate. In
addition, Awards may be granted in lieu of cash compensation, including in lieu
of cash amounts payable under other plans of the Company or any Affiliate, in
which the value of Stock subject to the Award is equivalent in value to the cash
compensation (for example, Restricted Stock Units or Restricted Stock).




--------------------------------------------------------------------------------




7.    AWARD AGREEMENT


Each Award shall be evidenced by an Award Agreement, in such form or forms as
the Board shall from time to time determine. Without limiting the foregoing, an
Award Agreement may be provided in the form of a notice which provides that
acceptance of the Award constitutes acceptance of all terms of the Plan and the
notice. Award Agreements granted from time to time or at the same time need not
contain similar provisions but shall be consistent with the terms of the Plan.
Each Award Agreement evidencing an Award of Options shall specify whether such
Options are intended to be Non-qualified Stock Options or Incentive Stock
Options, and in the absence of such specification such options shall be deemed
Non-qualified Stock Options.
8.    TERMS AND CONDITIONS OF OPTIONS


8.1.    Option Price.


The Option Price of each Option shall be fixed by the Board and stated in the
related Award Agreement. The Option Price of each Option (except those that
constitute Substitute Awards) shall be at least the Fair Market Value on the
Grant Date of a share of Stock; provided, however, that in the event that a
Grantee is a Ten Percent Stockholder as of the Grant Date, the Option Price of
an Option granted to such Grantee that is intended to be an Incentive Stock
Option shall be not less than 110 percent of the Fair Market Value of a share of
Stock on the Grant Date. In no case shall the Option Price of any Option be less
than the par value of a share of Stock.
8.2.    Vesting.


Subject to Section 8.3 hereof, each Option shall become exercisable at such
times and under such conditions (including, without limitation, performance
requirements) as shall be determined by the Board and stated in the Award
Agreement.
8.3.    Term.


Each Option shall terminate, and all rights to purchase shares of Stock
thereunder shall cease, upon the expiration of ten (10) years from the Grant
Date, or under such circumstances and on such date prior thereto as is set forth
in the Plan or as may be fixed by the Board and stated in the related Award
Agreement; provided, however, that in the event that the Grantee is a Ten
Percent Stockholder, an Option granted to such Grantee that is intended to be an
Incentive Stock Option at the Grant Date shall not be exercisable after the
expiration of five (5) years from its Grant Date.
8.4.    Limitations on Exercise of Option.


Notwithstanding any other provision of the Plan, in no event may any Option be
exercised, in whole or in part, (i) prior to the date the Plan is approved by
the stockholders of the Company as provided herein or (ii) after the occurrence
of an event which results in termination of the Option.




--------------------------------------------------------------------------------






8.5.    Method of Exercise.


An Option that is exercisable may be exercised by the Grantee's delivery of a
notice of exercise to the Company, setting forth the number of shares of Stock
with respect to which the Option is to be exercised, accompanied by full payment
for the shares. To be effective, notice of exercise must be made in accordance
with procedures established by the Company from time to time.
8.6.    Rights of Holders of Options.


Unless otherwise stated in the related Award Agreement, an individual holding or
exercising an Option shall have none of the rights of a stockholder (for
example, the right to receive cash or dividend payments or distributions
attributable to the subject shares of Stock or to direct the voting of the
subject shares of Stock) until the shares of Stock covered thereby are fully
paid and issued to him. Except as provided in Section 15 hereof or the related
Award Agreement, no adjustment shall be made for dividends, distributions or
other rights for which the record date is prior to the date of such issuance.
8.7.    Delivery of Stock Certificates.


Promptly after the exercise of an Option by a Grantee and the payment in full of
the Option Price, such Grantee shall be entitled to the issuance of a stock
certificate or certificates evidencing his or her ownership of the shares of
Stock subject to the Option.
8.3.    Limitations on Incentive Stock Options.


An Option shall constitute an Incentive Stock Option only (i) if the Grantee of
such Option is an employee of the Company or any Subsidiary of the Company;
(ii) to the extent specifically provided in the related Award Agreement; and
(iii) to the extent that the aggregate Fair Market Value (determined at the time
the Option is granted) of the shares of Stock with respect to which all
Incentive Stock Options held by such Grantee become exercisable for the first
time during any calendar year (under the Plan and all other plans of the
Grantee's employer and its Affiliates) does not exceed $100,000. This limitation
shall be applied by taking Options into account in the order in which they were
granted.
9.    TERMS AND CONDITIONS OF STOCK APPRECIATION RIGHTS


9.1.    Right to Payment.


A SAR shall confer on the Grantee a right to receive, upon exercise thereof, the
excess of (i) the Fair Market Value of one share of Stock on the date of
exercise over (ii) the SAR Exercise Price, as determined by the Board. The Award
Agreement for an SAR shall specify the SAR Exercise Price, which shall be fixed
on the Grant Date as not less than the Fair Market Value of a share of Stock on
that date. SARs may be granted alone or in conjunction with all or part of an
Option or at any subsequent time during the term of such Option or in
conjunction with all or part of any other Award. A SAR granted in tandem with an
outstanding Option following the Grant Date of such Option shall have a grant
price that is equal to the Option Price; provided,






--------------------------------------------------------------------------------




however, that the SAR's grant price may not be less than the Fair Market Value
of a share of Stock on the Grant Date of the SAR to the extent required by
Section 409A.
9.2.    Other Terms.


The Board shall determine at the Grant Date or thereafter, the time or times at
which and the circumstances under which a SAR may be exercised in whole or in
part (including based on achievement of performance goals and/or future service
requirements), the time or times at which SARs shall cease to be or become
exercisable following Separation from Service or upon other conditions, the
method of exercise, whether or not a SAR shall be in tandem or in combination
with any other Award, and any other terms and conditions of any SAR.
9.3.    Term of SARs.


The term of a SAR granted under the Plan shall be determined by the Board, in
its sole discretion; provided, however, that such term shall not exceed ten (10)
years.
9.4.    Payment of SAR Amount.


Upon exercise of a SAR, a Grantee shall be entitled to receive payment from the
Company (in cash or Stock, as determined by the Board) in an amount determined
by multiplying:
(i)
the difference between the Fair Market Value of a share of Stock on the date of
exercise over the SAR Exercise Price; by

(ii)
the number of shares of Stock with respect to which the SAR is exercised.

10.    TERMS AND CONDITIONS OF RESTRICTED STOCK AND RESTRICTED STOCK UNITS


10.1.    Restrictions.


At the time of grant, the Board may, in its sole discretion, establish a period
of time (a “restricted period”) and any additional restrictions including the
satisfaction of corporate or individual performance objectives applicable to an
Award of Restricted Stock or Restricted Stock Units in accordance with
Section 12.1 and 12.2. Each Award of Restricted Stock or Restricted Stock Units
may be subject to a different restricted period and additional restrictions.
Neither Restricted Stock nor Restricted Stock Units may be sold, transferred,
assigned, pledged or otherwise encumbered or disposed of during the restricted
period or prior to the satisfaction of any other applicable restrictions.
10.2.    Restricted Stock Certificates.


The Company shall issue stock, in the name of each Grantee to whom Restricted
Stock has been granted, stock certificates or other evidence of ownership
representing the total number of shares of Restricted Stock granted to the
Grantee, as soon as reasonably practicable after the Grant Date. The Board may
provide in an Award Agreement that either (i) the Secretary of the




--------------------------------------------------------------------------------




Company shall hold such certificates for the Grantee's benefit until such time
as the Restricted Stock is forfeited to the Company or the restrictions lapse,
or (ii) such certificates shall be delivered to the Grantee; provided, however,
that such certificates shall bear a legend or legends that comply with the
applicable securities laws and regulations and make appropriate reference to the
restrictions imposed under the Plan and the Award Agreement.
10.3.    Rights of Holders of Restricted Stock.


Unless the Board otherwise provides in an Award Agreement, holders of Restricted
Stock shall have rights as stockholders of the Company, including voting and
dividend rights.
10.4.    Rights of Holders of Restricted Stock Units.


10.4.1.    Settlement of Restricted Stock Units.


Restricted Stock Units may be settled in cash or Stock, as determined by the
Board and set forth in the Award Agreement. The Award Agreement shall also set
forth whether the Restricted Stock Units shall be settled (i) within the time
period specified for “short term deferrals” under Section 409A or (ii) otherwise
within the requirements of Section 409A, in which case the Award Agreement shall
specify upon which events such Restricted Stock Units shall be settled.
10.4.2.    Voting and Dividend Rights.


Unless otherwise stated in the applicable Award Agreement, holders of Restricted
Stock Units shall not have rights as stockholders of the Company, including no
voting or dividend or dividend equivalents rights.
10.4.3.    Creditor's Rights.


A holder of Restricted Stock Units shall have no rights other than those of a
general creditor of the Company. Restricted Stock Units represent an unfunded
and unsecured obligation of the Company, subject to the terms and conditions of
the applicable Award Agreement.
10.5.    Purchase of Restricted Stock.


The Grantee shall be required, to the extent required by applicable law, to
purchase the Restricted Stock from the Company at a Purchase Price equal to the
greater of (i) the aggregate par value of the shares of Stock represented by
such Restricted Stock or (ii) the Purchase Price, if any, specified in the
related Award Agreement. If specified in the Award Agreement, the Purchase Price
may be deemed paid by Services already rendered. The Purchase Price shall be
payable in a form described in Section 11 or, in the discretion of the Board, in
consideration for past Services rendered.
10.6.    Delivery of Stock.


Upon the expiration or termination of any restricted period and the satisfaction
of any other conditions prescribed by the Board, the restrictions applicable to
shares of Restricted Stock




--------------------------------------------------------------------------------




or Restricted Stock Units settled in Stock shall lapse, and, unless otherwise
provided in the Award Agreement, a stock certificate for such shares shall be
delivered, free of all such restrictions, to the Grantee or the Grantee's
beneficiary or estate, as the case may be.
11.    FORM OF PAYMENT FOR OPTIONS AND RESTRICTED STOCK
11.1.    General Rule.


Payment of the Option Price for the shares purchased pursuant to the exercise of
an Option or the Purchase Price for Restricted Stock shall be made in cash or in
cash equivalents acceptable to the Company, except as provided in this
Section 11.
11.2.    Surrender of Stock.


To the extent the Award Agreement so provides, payment of the Option Price for
shares purchased pursuant to the exercise of an Option or the Purchase Price for
Restricted Stock may be made all or in part through the tender to the Company of
shares of Stock, which shares shall be valued, for purposes of determining the
extent to which the Option Price or Purchase Price for Restricted Stock has been
paid thereby, at their Fair Market Value on the date of exercise or surrender.
Notwithstanding the foregoing, in the case of an Incentive Stock Option, the
right to make payment in the form of already owned shares of Stock may be
authorized only at the time of grant.
11.3.    Cashless Exercise.


With respect to an Option only (and not with respect to Restricted Stock), to
the extent permitted by law and to the extent the Award Agreement so provides,
payment of the Option Price may be made all or in part by delivery (on a form
acceptable to the Company) of an irrevocable direction to a licensed securities
broker acceptable to the Company to sell shares of Stock and to deliver all or
part of the sales proceeds to the Company in payment of the Option Price and any
withholding taxes described in Section 17.3.
11.4.    Other Forms of Payment.


To the extent the Award Agreement so provides, payment of the Option Price or
the Purchase Price for Restricted Stock may be made in any other form that is
consistent with applicable laws, regulations and rules, including, but not
limited to, the Company's withholding of shares of Stock otherwise due to the
exercising Grantee.
12.    TERMS AND CONDITIONS OF PERFORMANCE AWARDS


12.1.    Performance Conditions.


The right of a Grantee to exercise or receive a grant or settlement of any
Award, and the timing thereof, may be subject to such performance conditions as
may be specified by the Committee. The Committee may use such business criteria
and other measures of performance as it may deem appropriate in establishing any
performance conditions.






--------------------------------------------------------------------------------




12.2.    Performance Awards Granted to Designated Covered Employees.


If and to the extent that the Committee determines that a Performance Award to
be granted to a Grantee who is designated by the Committee as having the
potential to be a Covered Employee should qualify as “performance-based
compensation” for purposes of Code Section 162(m), the grant, exercise and/or
settlement of such Performance Award shall be contingent upon achievement of
pre-established performance goals and other terms set forth in this Section
12.2. Notwithstanding anything herein to the contrary, the Committee in its
discretion may provide for Performance Awards to Covered Employees that are not
intended qualify as “performance-based compensation” for purposes of Code
Section 162(m).
12.2.1.    Performance Goals Generally.


The performance goals for such Performance Awards shall consist of one or more
business criteria and a targeted level or levels of performance with respect to
each of such criteria, as specified by the Committee consistent with this
Section 12.2. Performance goals shall be objective and shall otherwise meet the
requirements of Code Section 162(m) and regulations thereunder including the
requirement that the level or levels of performance targeted by the Committee
result in the achievement of performance goals being “substantially uncertain.”
The Committee may determine that such Performance Awards shall be granted,
exercised and/or settled upon achievement of any one performance goal or that
two or more of the performance goals must be achieved as a condition to grant,
exercise and/or settlement of such Performance Awards. Performance goals may, in
the discretion of the Committee, be established on a Company-wide basis, or with
respect to one or more business units, divisions, subsidiaries or business
segments, as applicable. Performance goals may be absolute or relative (to the
performance of one or more comparable companies or indices). To the extent
consistent with the requirements of Code Section 162(m), the Committee may
determine prospectively at the time that goals under this Section 12 are
established, the extent to which measurement of performance goals may exclude
the impact of charges for restructuring, discontinued operations, extraordinary
items, and other unusual non-recurring items, and the cumulative effects of tax
or accounting changes (each as defined by generally accepted accounting
principles and as identified in the Company's financial statements or other SEC
filings). Performance goals may differ for Performance Awards granted to any one
Grantee or to different Grantees.
12.2.2.    Business Criteria.


One or more of the following business criteria for the Company, on a
consolidated basis, and/or specified subsidiaries or business units of the
Company (except with respect to the total stockholder return and earnings per
share criteria), shall be used exclusively by the Committee in establishing
performance goals for such Performance Awards: (i) cash flow; (ii) earnings per
share, as adjusted for any stock split, stock dividend or other
recapitalization; (iii) earnings measures; (iv) return on equity; (v) total
shareholder return; (vi) share price performance, as adjusted for any stock
split, stock dividend or other recapitalization; (vii) return on capital; (viii)
revenue; (ix) income; (x) profit margin; (xi) return on operating revenue; (xii)
brand recognition/acceptance; (xiii) customer satisfaction; (xiv) productivity;
(xv) expense targets; (xvi) market share; (xvii) cost control measures; (xviii)
balance sheet metrics; (xix) strategic initiatives; (xx) implementation,
completion or attainment of measurable objectives with respect




--------------------------------------------------------------------------------




to recruitment or retention of personnel or employee satisfaction; (xxi) churn
or other metrics related to subscriptions/subscribers, or (xxii) and any other
business criteria established by the Committee; provided, however, that such
business criteria shall include any derivations of business criteria listed
above (e.g., income shall include pre-tax income, net income, operating income,
etc.).
12.2.3.    Timing for Establishing Performance Goals.


Performance goals shall be established not later than 90 days after the
beginning of any performance period applicable to such Performance Awards, or at
such other date as may be required or permitted for “performance-based
compensation” under Code Section 162(m).
12.2.4.    Settlement of Performance Awards; Other Terms.


Settlement of Performance Awards shall be in cash, Stock, other Awards or other
property, in the discretion of the Committee. The Committee may, in its
discretion, reduce the amount of a settlement otherwise to be made in connection
with such Performance Awards.
12.3.    Written Determinations.


All determinations by the Committee as to the establishment of performance
goals, the amount of any Performance Award pool or potential individual
Performance Awards and as to the achievement of performance goals relating to
Performance Awards, shall be made in writing in the case of any Award intended
to qualify under Code Section 162(m) to the extent required by Code
Section 162(m). To the extent permitted by Code Section 162(m), the Committee
may delegate any responsibility relating to such Performance Awards.
12.4.    Status of Section 12.2 Awards under Code Section 162(m).
It is the intent of the Company that Performance Awards under Section 12.2
hereof granted to persons who are designated by the Committee as having the
potential to be Covered Employees within the meaning of Code Section 162(m) and
regulations thereunder shall, if so designated by the Committee, constitute
“qualified performance-based compensation” within the meaning of Code
Section 162(m) and regulations thereunder. Accordingly, the terms of Section
12.2, including the definitions of Covered Employee and other terms used
therein, shall be interpreted in a manner consistent with Code Section 162(m)
and regulations thereunder. The foregoing notwithstanding, because the Committee
cannot determine with certainty whether a given Grantee will be a Covered
Employee with respect to a fiscal year that has not yet been completed, the term
Covered Employee as used herein shall mean only a person designated by the
Committee, at the time of grant of Performance Awards, as having the potential
to be a Covered Employee with respect to that fiscal year or any subsequent
fiscal year. If any provision of the Plan or any agreement relating to such
Performance Awards does not comply or is inconsistent with the requirements of
Code Section 162(m) or regulations thereunder, such provision shall be construed
or deemed amended to the extent necessary to conform to such requirements.




--------------------------------------------------------------------------------




13.    OTHER STOCK-BASED AWARDS


13.1.    Grant of Other Stock-based Awards.


Other Stock-based Awards may be granted either alone or in addition to or in
conjunction with other Awards under the Plan. Other Stock-based Awards may be
granted in lieu of other cash or other compensation to which a Service Provider
is entitled from the Company or may be used in the settlement of amounts payable
in shares of Common Stock under any other compensation plan or arrangement of
the Company. Subject to the provisions of the Plan, the Committee shall have the
sole and complete authority to determine the persons to whom and the time or
times at which such Awards shall be made, the number of shares of Common Stock
to be granted pursuant to such Awards, and all other conditions of such Awards.
Unless the Committee determines otherwise, any such Award shall be confirmed by
an Award Agreement, which shall contain such provisions as the Committee
determines to be necessary or appropriate to carry out the intent of this Plan
with respect to such Award.
13.2.    Terms of Other Stock-based Awards.


Any Common Stock subject to Awards made under this Section 13 may not be sold,
assigned, transferred, pledged or otherwise encumbered prior to the date on
which the shares are issued, or, if later, the date on which any applicable
restriction, performance or deferral period lapses.
14.    REQUIREMENTS OF LAW
14.1.    General.


The Company shall not be required to sell or issue any shares of Stock under any
Award if the sale or issuance of such shares would constitute a violation by the
Grantee, any other individual exercising an Option, or the Company of any
provision of any law or regulation of any governmental authority, including
without limitation any federal or state securities laws or regulations. If at
any time the Company shall determine, in its discretion, that the listing,
registration or qualification of any shares subject to an Award upon any
securities exchange or under any governmental regulatory body is necessary or
desirable as a condition of, or in connection with, the issuance or purchase of
shares hereunder, no shares of Stock may be issued or sold to the Grantee or any
other individual exercising an Option pursuant to such Award unless such
listing, registration, qualification, consent or approval shall have been
effected or obtained free of any conditions not acceptable to the Company, and
any delay caused thereby shall in no way affect the date of termination of the
Award. Specifically, in connection with the Securities Act, upon the exercise of
any Option or the delivery of any shares of Stock underlying an Award, unless a
registration statement under such Act is in effect with respect to the shares of
Stock covered by such Award, the Company shall not be required to sell or issue
such shares unless the Board has received evidence satisfactory to it that the
Grantee or any other individual exercising an Option may acquire such shares
pursuant to an exemption from registration under the Securities Act. Any
determination in this connection by the Board shall be final, binding, and
conclusive. The Company may, but shall in no event be obligated to, register any
securities covered hereby pursuant to the Securities Act. The Company shall not
be obligated to take any




--------------------------------------------------------------------------------




affirmative action in order to cause the exercise of an Option or the issuance
of shares of Stock pursuant to the Plan to comply with any law or regulation of
any governmental authority. As to any jurisdiction that expressly imposes the
requirement that an Option shall not be exercisable until the shares of Stock
covered by such Option are registered or are exempt from registration, the
exercise of such Option (under circumstances in which the laws of such
jurisdiction apply) shall be deemed conditioned upon the effectiveness of such
registration or the availability of such an exemption.
14.2.    Rule 16b-3.


During any time when the Company has a class of equity security registered under
Section 12 of the Exchange Act, it is the intent of the Company that Awards and
the exercise of Options granted to officers and directors hereunder will qualify
for the exemption provided by Rule 16b-3 under the Exchange Act. To the extent
that any provision of the Plan or action by the Board or Committee does not
comply with the requirements of Rule 16b-3, it shall be deemed inoperative to
the extent permitted by law and deemed advisable by the Board, and shall not
affect the validity of the Plan. In the event that Rule 16b-3 is revised or
replaced, the Board may exercise its discretion to modify this Plan in any
respect necessary to satisfy the requirements of, or to take advantage of any
features of, the revised exemption or its replacement.
15.    EFFECT OF CHANGES IN CAPITALIZATION


15.1    Changes in Stock.


If (i) the number of outstanding shares of Stock is increased or decreased or
the shares of Stock are changed into or exchanged for a different number or kind
of shares or other securities of the Company on account of any recapitalization,
reclassification, stock split, reverse split, combination of shares, exchange of
shares, stock dividend or other distribution payable in capital stock, or other
increase or decrease in such shares effected without receipt of consideration by
the Company occurring after the Effective Date or (ii) there occurs any
spin-off, split-up, extraordinary cash dividend or other distribution of assets
by the Company, the number and kinds of shares for which grants of Options and
Other Stock-based Awards may be made under the Plan (including the per-Grantee
maximums set forth in Section 4) shall be equitably adjusted by the Company;
provided that any such adjustment shall comply with Section 409A. In addition,
in the event of any such increase or decease in the number of outstanding shares
or other transaction described in clause (ii) above, the number and kind of
shares for which Awards are outstanding and the Option Price per share of
outstanding Options and SAR Exercise Price per share of outstanding SARs shall
be equitably adjusted; provided that any such adjustment shall comply with
Section 409A.
15.2    Effect of Certain Transactions.


Except as otherwise provided in an Award Agreement and subject to the provisions
of Section 15.3, in the event of (a) the liquidation or dissolution of the
Company or (b) a reorganization, merger, exchange or consolidation of the
Company or involving the shares of Common Stock (a “Transaction”), the Plan and
the Awards issued hereunder shall continue in effect in accordance with their
respective terms, except that following a Transaction either (i)




--------------------------------------------------------------------------------




each outstanding Award shall be treated as provided for in the agreement entered
into in connection with the Transaction or (ii) if not so provided in such
agreement, each Grantee shall be entitled to receive in respect of each share of
Common Stock subject to any outstanding Awards, upon exercise or payment or
transfer in respect of any Award, the same number and kind of stock, securities,
cash, property or other consideration that each holder of a share of Common
Stock was entitled to receive in the Transaction in respect of a share of Common
stock; provided, however, that, unless otherwise determined by the Committee,
such stock, securities, cash, property or other consideration shall remain
subject to all of the conditions, restrictions and performance criteria which
were applicable to the Awards prior to such Transaction. Without limiting the
generality of the foregoing, the treatment of outstanding Options and SARs
pursuant to this Section 15.2 in connection with a Transaction in which the
consideration paid or distributed to the Company's stockholders is not entirely
shares of common stock of the acquiring or resulting corporation may include the
cancellation of outstanding Options and SARs upon consummation of the
Transaction as long as, at the election of the Committee, (i) the holders of
affected Options and SARs have been given a period of at least fifteen days
prior to the date of the consummation of the Transaction to exercise the Options
or SARs (to the extent otherwise exercisable) or (ii) the holders of the
affected Options and SARs are paid (in cash or cash equivalents) in respect of
each Share covered by the Option or SAR being canceled an amount equal to the
excess, if any, of the per share price paid or distributed to stockholders in
the transaction (the value of any non-cash consideration to be determined by the
Committee in its sole discretion) over the Option Price or SAR Exercise Price,
as applicable. For avoidance of doubt, (1) the cancellation of Options and SARs
pursuant to clause (ii) of the preceding sentence may be effected
notwithstanding anything to the contrary contained in this Plan or any Award
Agreement and (2) if the amount determined pursuant to clause (ii) of the
preceding sentence is zero or less, the affected Option or SAR may be cancelled
without any payment therefore. The treatment of any Award as provided in this
Section 15.2 shall be conclusively presumed to be appropriate for purposes of
Section 15.1.
15.3.    Change in Control


15.3.1    Consequences of a Change in Control


For Awards granted to non-employee members of the Board, upon a Change in
Control all outstanding Awards that may be exercised shall become fully
exercisable, all restrictions with respect to outstanding Awards shall lapse and
become vested and non-forfeitable, and any specified performance goals with
respect to outstanding Awards shall be deemed to be satisfied at the greater of
(A) target or (B) the actual level of performance determined as if the
applicable performance period had ended as of (y) the last trading day
immediately preceding the Change in Control or (z) if determined by the
Compensation Committee to be necessary or appropriate based on the applicable
performance goal, as of another specified date preceding the Change in Control
(e.g., the Company's preceding fiscal quarter end).
For Awards granted to any other Service Providers, either of the following
provisions shall apply, depending on whether, and the extent to which, Awards
are assumed, converted or replaced by the resulting entity in a Change in
Control:


(i)
To the extent such Awards are not assumed, converted or replaced by the
resulting entity in the Change in Control, then upon the Change in Control such
outstanding Awards that may be exercised shall become fully exercisable, all
restrictions with respect to such outstanding Awards, other than for Performance
Awards, shall lapse and become vested and non-forfeitable, and for any
outstanding Performance Awards:

a.
any specified performance goals with respect to such outstanding Awards shall be
deemed to be satisfied at the greater of (A) target or (B) the actual level of
performance





--------------------------------------------------------------------------------




determined as if the applicable performance period had ended as of (y) the last
trading day immediately preceding the Change in Control or (z) if determined by
the Compensation Committee to be necessary or appropriate based on the
applicable performance goal, as of another specified date preceding the Change
in Control (e.g., the Company's preceding fiscal quarter end); and
b.
the Award shall become vested pro rata based on the portion of the applicable
performance period completed through the date of the Change in Control.

(ii)
To the extent such Awards are assumed, converted or replaced by the resulting
entity in the Change in Control, then the Awards shall become fully exercisable,
all restrictions with respect to such outstanding Awards shall lapse and become
vested and non-forfeitable, and any specified performance goals with respect to
such outstanding Awards shall be deemed to be satisfied at the greater of (A)
target or (B) the actual level of performance determined as if the applicable
performance period had ended as of (y) the last trading day immediately
preceding the Change in Control or (z) if determined by the Compensation
Committee to be necessary or appropriate based on the applicable performance
goal, as of another specified date preceding the Change in Control (e.g., the
Company's preceding fiscal quarter end), if, within one year after the date of
the Change in Control, the Service Provider has a Separation from Service either
(1) by the Company other than for “cause” or (2) by the Service Provider for
“good reason” (each as defined in the applicable Award Agreement).

15.3.2.    Change in Control Defined


“Change in Control” means:
(i)
Any individual, entity or group (within the meaning of Section 13(d)(3) or
14(d)(2) of the Securities Exchange Act of 1934, as amended (the “Exchange
Act”)) (a “Person”), other than Deutsche Telekom, AG (“DT”) and its Affiliates,
becomes the beneficial owner (within the meaning of Rule 13d-3 promulgated under
the Exchange Act) of 30% or more of either (A) the then-outstanding shares of
common stock of the Company (the “Outstanding Company Common Stock”) or (B) the
combined voting power of the then-outstanding voting securities of the Company
entitled to vote generally in the election of directors (the “Outstanding
Company Voting Securities”); provided, however, that, for purposes of this
Section, the following acquisitions shall not constitute a Change of Control:
(i) any acquisition directly from the Company, (ii) any acquisition by the
Company, (iii) any acquisition by any employee benefit plan (or related trust)
sponsored or

 




--------------------------------------------------------------------------------




maintained by the Company or any Affiliate, or (iv) any acquisition pursuant to
a transaction that complies with clauses (A), (B) or (C) in paragraph (3) of
this definition; or
(ii)
Individuals who, as of the Effective Date hereof, constitute the Board (the
“Incumbent Board”) cease for any reason to constitute at least a majority of the
Board; provided, however, that any individual becoming a director subsequent to
the Effective Date whose election, or nomination for election by the Company's
stockholders, was approved by a vote of at least a majority of the directors
then comprising the Incumbent Board shall be considered as though such
individual was a member of the Incumbent Board, but excluding, for this purpose,
any such individual whose initial assumption of office occurs as a result of an
actual or threatened election contest with respect to the election or removal of
directors or other actual or threatened solicitation of proxies or consents by
or on behalf of a Person other than the Board; or

(iii)
Consummation of a reorganization, merger, statutory share exchange or
consolidation or similar transaction involving the Company or any of its
subsidiaries, a sale or other disposition of all or substantially all of the
assets of the Company, or the acquisition of assets or stock of another entity
by the Company or any of its subsidiaries (each, a “Business Combination”), in
each case unless, following such Business Combination, (A) all or substantially
all of the individuals and entities that were the beneficial owners of the
Outstanding Company Common Stock and the Outstanding Company Voting Securities
immediately prior to such Business Combination beneficially own, directly or
indirectly, more than 50% of the then-outstanding shares of common stock (or,
for a non-corporate entity, equivalent securities) and the combined voting power
of the then-outstanding voting securities entitled to vote generally in the
election of directors (or, for a non-corporate entity, equivalent governing
body), as the case may be, of the entity resulting from such Business
Combination (including, without limitation, an entity that, as a result of such
transaction, owns the Company or all or substantially all of the Company's
assets either directly or through one or more subsidiaries) in substantially the
same proportions as their ownership immediately prior to such Business
Combination of the Outstanding Company Common Stock and the Outstanding Company
Voting Securities, as the case may be, (B) no Person (excluding any corporation
resulting from such Business Combination or any employee benefit plan (or
related trust) of the Company or such corporation resulting from such Business
Combination) beneficially owns, directly or indirectly, 30% or more of,
respectively, the then-outstanding shares of common stock of the corporation
resulting from such Business Combination or the combined voting power of the
then-outstanding voting securities of such corporation, except to the extent
that such ownership existed prior to the Business Combination, and (C) at least
a majority of the members of the board of directors (or, for a non-corporate
entity, equivalent governing body) of the entity resulting from such Business
Combination were members of the Incumbent Board at the time of the execution of
the initial





--------------------------------------------------------------------------------




agreement or of the action of the Board providing for such Business Combination;
or
(iv)
Approval by the stockholders of the Company of a complete liquidation or
dissolution of the Company.

Notwithstanding the foregoing, if it is determined that an Award hereunder is
subject to the requirements of Section 409A and the Change in Control is a
“payment event” under Section 409A for such Award, the Company will not be
deemed to have undergone a Change in Control unless the Company is deemed to
have undergone a “change in control event” pursuant to the definition of such
term in Section 409A.
In addition, notwithstanding any provision herein to the contrary, in no event
shall a Change in Control be deemed to have occurred so long as DT holds
Governing Rights. For purposes hereof, “Governing Rights” means DT's rights with
respect to the governance of the Company that are substantially similar to or
greater than the rights that DT possesses while it holds a “Voting Percentage”
of at least 30% under the Stockholders' Agreement between DT and MetroPCS
Communications, Inc. dated April 30, 2013, as in effect as of the Effective
Date.
15.4.    Adjustments


Adjustments under this Section 15 related to shares of Stock or securities of
the Company shall be made by the Board, whose determination in that respect
shall be final, binding and conclusive. No fractional shares or other securities
shall be issued pursuant to any such adjustment, and any fractions resulting
from any such adjustment shall be eliminated in each case by rounding downward
to the nearest whole share.
16.    No Limitations on Company
The making of Awards pursuant to the Plan shall not affect or limit in any way
the right or power of the Company to make adjustments, reclassifications,
reorganizations, or changes of its capital or business structure or to merge,
consolidate, dissolve, or liquidate, or to sell or transfer all or any part of
its business or assets.
17.    TERMS APPLICABLE GENERALLY TO AWARDS GRANTED UNDER THE PLAN


17.1.    Disclaimer of Rights.


No provision in the Plan or in any Award Agreement shall be construed to confer
upon any individual the right to remain in the employ or service of the Company
or any Affiliate, or to interfere in any way with any contractual or other right
or authority of the Company either to increase or decrease the compensation or
other payments to any individual at any time, or to terminate any employment or
other relationship between any individual and the Company. In addition,
notwithstanding anything contained in the Plan to the contrary, unless otherwise
stated in the applicable Award Agreement, no Award granted under the Plan shall
be affected by any change of duties or position of the Grantee, so long as such
Grantee continues to be a Service




--------------------------------------------------------------------------------




Provider. The obligation of the Company to pay any benefits pursuant to this
Plan shall be interpreted as a contractual obligation to pay only those amounts
described herein, in the manner and under the conditions prescribed herein. The
Plan shall in no way be interpreted to require the Company to transfer any
amounts to a third party trustee or otherwise hold any amounts in trust or
escrow for payment to any Grantee or beneficiary under the terms of the Plan.
17.2.    Nonexclusivity of the Plan.


Neither the adoption of the Plan nor the submission of the Plan to the
stockholders of the Company for approval shall be construed as creating any
limitations upon the right and authority of the Board to adopt such other
incentive compensation arrangements (which arrangements may be applicable either
generally to a class or classes of individuals or specifically to a particular
individual or particular individuals), including, without limitation, the
granting of stock options as the Board in its discretion determines desirable.
17.3.    Withholding Taxes.


The Company or an Affiliate, as the case may be, shall have the right to deduct
from payments of any kind otherwise due to a Grantee any federal, state, or
local taxes of any kind required by law to be withheld (i) with respect to the
vesting of or other lapse of restrictions applicable to an Award, (ii) upon the
issuance of any shares of Stock upon the exercise of an Option or SAR, or
(iii) otherwise due in connection with an Award. At the time of such vesting,
lapse, or exercise, the Grantee shall pay to the Company or the Affiliate, as
the case may be, any amount that the Company or the Affiliate may reasonably
determine to be necessary to satisfy such withholding obligation. Subject to the
prior approval of the Company or the Affiliate, which may be withheld by the
Company or the Affiliate, as the case may be, in its sole discretion, the
Grantee may elect to satisfy such obligations, in whole or in part, (i) by
causing the Company or the Affiliate to withhold the minimum required number of
shares of Stock otherwise issuable to the Grantee as may be necessary to satisfy
such withholding obligation or (ii) by delivering to the Company or the
Affiliate shares of Stock already owned by the Grantee. The shares of Stock so
delivered or withheld shall have an aggregate Fair Market Value equal to such
withholding obligations. The Fair Market Value of the shares of Stock used to
satisfy such withholding obligation shall be determined by the Company or the
Affiliate as of the date that the amount of tax to be withheld is to be
determined. A Grantee who has made an election pursuant to this Section 17.3 may
satisfy his or her withholding obligation only with shares of Stock that are not
subject to any repurchase, forfeiture, unfulfilled vesting, or other similar
requirements.
17.4.    Captions.


The use of captions in this Plan or any Award Agreement is for the convenience
of reference only and shall not affect the meaning of any provision of the Plan
or any Award Agreement.
17.5.    Other Provisions.


Each Award Agreement may contain such other terms and conditions not
inconsistent with the Plan as may be determined by the Board, in its sole
discretion. In the event of any




--------------------------------------------------------------------------------




conflict between the terms of an employment agreement and the Plan, the terms of
the employment agreement govern.
17.6.    Number and Gender.


With respect to words used in this Plan, the singular form shall include the
plural form, the masculine gender shall include the feminine gender, etc., as
the context requires.
17.7.    Severability.


If any provision of the Plan or any Award Agreement shall be determined to be
illegal or unenforceable by any court of law in any jurisdiction, the remaining
provisions hereof and thereof shall be severable and enforceable in accordance
with their terms, and all provisions shall remain enforceable in any other
jurisdiction.
17.8.    Governing Law.


The Plan shall be governed by and construed in accordance with the laws of the
State of Delaware without giving effect to the principles of conflicts of law,
and applicable Federal law.
17.9.    Section 409A.


The Plan is intended to comply with Section 409A to the extent subject thereto,
and, accordingly, to the maximum extent permitted, the Plan shall be interpreted
and administered to be in compliance therewith. Any payments described in the
Plan that are due within the “short-term deferral period” as defined in Section
409A shall not be treated as deferred compensation unless applicable laws
require otherwise. Notwithstanding anything to the contrary in the Plan, to the
extent required to avoid accelerated taxation and tax penalties under Section
409A, amounts that would otherwise be payable and benefits that would otherwise
be provided pursuant to the Plan during the six (6) month period immediately
following the Grantee's Separation from Service shall instead be paid on the
first payroll date after the six-month anniversary of the Grantee's Separation
from Service (or the Grantee's death, if earlier). Notwithstanding the
foregoing, neither the Company nor the Committee shall have any obligation to
take any action to prevent the assessment of any excise tax or penalty on any
Grantee under Section 409A and neither the Company nor the Committee will have
any liability to any Grantee for such tax or penalty.
17.10.    Separation from Service.


The Board shall determine the effect of a Separation from Service upon Awards,
and such effect shall be set forth in the appropriate Award Agreement. Without
limiting the foregoing, the Board may provide in the Award Agreements at the
time of grant, or any time thereafter with the consent of the Grantee, the
actions that will be taken upon the occurrence of a Separation from Service,
including, but not limited to, accelerated vesting or termination, depending
upon the circumstances surrounding the Separation from Service.






--------------------------------------------------------------------------------




17.11.    Transferability of Awards.


17.11.1    Transfers in General.


Except as provided in Section 17.11.2, no Award shall be assignable or
transferable by the Grantee to whom it is granted, other than by will or the
laws of descent and distribution, and, during the lifetime of the Grantee, only
the Grantee personally (or the Grantee's personal representative) may exercise
rights under the Plan.
17.11.2.    Family Transfers.


If authorized in the applicable Award Agreement, a Grantee may transfer, not for
value, all or part of an Award (other than Incentive Stock Options) to any
Family Member. For the purpose of this Section 17.11.2, a “not for value”
transfer is a transfer which is (i) a gift, (ii) a transfer under a domestic
relations order in settlement of marital property rights; or (iii) a transfer to
an entity in which more than fifty percent of the voting interests are owned by
Family Members (or the Grantee) in exchange for an interest in that entity.
Following a transfer under this Section 17.11.2, any such Award shall continue
to be subject to the same terms and conditions as were applicable immediately
prior to transfer. Subsequent transfers of transferred Awards are prohibited
except to Family Members of the original Grantee in accordance with this
Section 17.11.2 or by will or the laws of descent and distribution.
17.12.    Dividends and Dividend Equivalent Rights.


If specified in the Award Agreement, the recipient of an Award under this Plan
may be entitled to receive, currently or on a deferred basis, dividends or
dividend equivalents with respect to the Common Stock or other securities
covered by an Award. The terms and conditions of a dividend equivalent right may
be set forth in the Award Agreement. Dividend equivalents credited to a Grantee
may be paid currently or may be deemed to be reinvested in additional shares of
Stock or other securities of the Company at a price per unit equal to the Fair
Market Value of a share of Stock on the date that such dividend was paid to
shareholders, as determined in the sole discretion of the Committee.
Notwithstanding the foregoing, in no event will dividends or dividend
equivalents on any Performance Award be payable before the Performance Award has
become earned and payable.
The Plan was adopted by the Board of Directors on May 1, 2013 and was approved
by the stockholders of the Company on June 4, 2013. The Plan was amended and
restated by the Board of Directors on August 7, 2013.




